FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 3, 2021

                                       No. 04-20-00111-CR

                                        Victor ROMERO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 218th Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 18-05-0132-CRA
                            Honorable Donna S. Rayes, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

       On March, 23, 2021, appellant filed a “Motion Requesting Free Appeal Records.” On
April 7, 2021, this court issued an opinion affirming the conviction in appellant’s underlying
case. Therefore, appellant’s motion is DENIED AS MOOT.


           It is so ORDERED May 3, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT